Citation Nr: 1723570	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a for a cervical spine disorder.

2. Entitlement to an evaluation in excess of 20 percent for a right shoulder acromioclavicular joint separation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972, August 1974 to August 1977, and February 1979 to January 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2017 rating decision, the Veteran was granted entitlement to a total disability rating based on individual unemployability due to service-connected disorders, effective from February 26, 2009 to May 31, 2016.  Effective May 17, 2016, the appellant was awarded a 100 percent rating for posttraumatic stress disorder.  The appellant has not appealed the effective date assigned for the grant of a total disability evaluation based on individual unemployability due to service connected disorders. As such, the issue of entitlement to a total disability rating based on individual unemployability is no longer before the Board. 
 

FINDINGS OF FACT

In April 2017, prior to the promulgation of a decision in this appeal, the representative requested, on behalf of the Veteran and in writing, to withdraw his appeal currently before the Board as to the issues whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disorder, and entitlement to an evaluation in excess of 20 percent for a right shoulder acromioclavicular joint separation.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disorder, and entitlement to an evaluation in excess of 20 percent for a right shoulder acromioclavicular joint separation have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (c).

In April 2017, VA received written notice from the appellant's representative stating that the Veteran requested to withdraw all issues in appellate status, along with a written statement by the Veteran to the same effect. The issues before the Board at that time were whether new and material evidence has been received  to reopen a claim of entitlement to service connection for a cervical spine disorder; and entitlement to an evaluation in excess of 20 percent for a right shoulder acromioclavicular joint separation.

In light of the foregoing, the appellant has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


